7 N.J. 152 (1951)
81 A.2d 9
BALIP AUTOMOTIVE REPAIRS, INC., A CORPORATION OF THE STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
ATLANTIC CASUALTY INSURANCE COMPANY, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued January 2, 1951.
Decided May 21, 1951.
Mr. Aaron Gordon argued the cause for appellant. (Mr. Louis Steisel, attorney).
Mr. Harry Green argued the cause for respondent.
*153 PER CURIAM.
The record indicates the testimony in question was willfully and purposely false and substantially affected the results.
It would manifestly be unjust to permit the judgment to stand under these circumstances.
We are in accord with the determination made by the Appellate Division and subscribe to the reasons expressed in its opinion.
The judgment is accordingly affirmed.
For affirmance  Chief Justice VANDERBILT and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING and ACKERSON  7.
For reversal  None.